Title: 23d.
From: Adams, John Quincy
To: 


       It was almost seven o’clock before we got under way this morning. We rode about 10 miles and then cross’d Connecticut River; which serves there as a boundary between that State and Massachusetts. Two miles after we had cross’d the river we came to Springfield. We breakfasted there, and stopp’d about an hour; after which we proceeded on our Journey about 14 miles further before dinner. The mistress of the tavern where we dined, told me my name, and said she knew me from my resemblance to my father who had passed several times this way. At 4 o’clock we again set out, and found the roads so very bad, that it was almost ten before we got to East Chester Marlborough which was only 12 miles. Hills and rocks seem to have been the only things we have this day come across. I cannot recommend the roads of Massachusetts as a model.
      